 1

 2
                                                                           JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    BEULAHLAND, LTD.,                       Case No. CV 20-6626-GW-AGRx

12                       Plaintiff,

13           v.                                 ORDER TO DISMISS WITHOUT
                                                PREJUDICE
14    TRUCK INSURANCE
      EXCHANGE, et al.,
15
                         Defendants.
16

17

18
            Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed without prejudice in its
20
     entirety.
21
            IT IS SO ORDERED.
22

23
     Dated: December 14, 2020
24
                                            _________________________________
25
                                            HON. GEORGE H. WU,
26                                          UNITED STATES DISTRICT JUDGE
27

28
